Case 1:20-cv-00857-CFC Document 13-1 Filed 07/10/20 Page 1 of 19 PageID #: 228




                        EXHIBIT 1
Case 1:20-cv-00857-CFC Document 13-1 Filed 07/10/20 Page 2 of 19 PageID #: 229
                                                  EFiled: May 27 2020 04:47PM EDT
                                                  Transaction ID 65660504
                                                  Case No. 2020-0380-JRS
Case 1:20-cv-00857-CFC Document 13-1 Filed 07/10/20 Page 3 of 19 PageID #: 230
Case 1:20-cv-00857-CFC Document 13-1 Filed 07/10/20 Page 4 of 19 PageID #: 231
Case 1:20-cv-00857-CFC Document 13-1 Filed 07/10/20 Page 5 of 19 PageID #: 232
Case 1:20-cv-00857-CFC Document 13-1 Filed 07/10/20 Page 6 of 19 PageID #: 233
Case 1:20-cv-00857-CFC Document 13-1 Filed 07/10/20 Page 7 of 19 PageID #: 234
Case 1:20-cv-00857-CFC Document 13-1 Filed 07/10/20 Page 8 of 19 PageID #: 235
Case 1:20-cv-00857-CFC Document 13-1 Filed 07/10/20 Page 9 of 19 PageID #: 236
Case 1:20-cv-00857-CFC Document 13-1 Filed 07/10/20 Page 10 of 19 PageID #: 237
Case 1:20-cv-00857-CFC Document 13-1 Filed 07/10/20 Page 11 of 19 PageID #: 238
Case 1:20-cv-00857-CFC Document 13-1 Filed 07/10/20 Page 12 of 19 PageID #: 239
Case 1:20-cv-00857-CFC Document 13-1 Filed 07/10/20 Page 13 of 19 PageID #: 240
Case 1:20-cv-00857-CFC Document 13-1 Filed 07/10/20 Page 14 of 19 PageID #: 241
Case 1:20-cv-00857-CFC Document 13-1 Filed 07/10/20 Page 15 of 19 PageID #: 242
Case 1:20-cv-00857-CFC Document 13-1 Filed 07/10/20 Page 16 of 19 PageID #: 243
Case 1:20-cv-00857-CFC Document 13-1 Filed 07/10/20 Page 17 of 19 PageID #: 244
Case 1:20-cv-00857-CFC Document 13-1 Filed 07/10/20 Page 18 of 19 PageID #: 245
Case 1:20-cv-00857-CFC Document 13-1 Filed 07/10/20 Page 19 of 19 PageID #: 246
